Citation Nr: 0005730	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for status post removal 
of bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen claims for entitlement to 
service connection for hypertension and status post removal 
of bilateral pterygium.

The Board remanded the case back to the RO in June 1999 for 
clarification of the veteran's service organization 
representative.  In addition, the Board asked the RO to 
review the issues on appeal consistent with the holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied 
entitlement to service connection for hypertension and for 
eye surgery to remove bilateral pterygium, and the veteran 
was provided notice of his procedural and appellate rights in 
October 1993; however a notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence regarding the issue of service connection for 
hypertension submitted since the RO's September 1993 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's claim for service connection for 
hypertension is plausible.

4.  No additional evidence regarding the veteran's claim for 
service connection for eye surgery to remove bilateral 
pterygium has been submitted since the RO's January 1993 
decision.


CONCLUSIONS OF LAW

1.  The RO's September 1993 decision denying service 
connection for hypertension and eye surgery for removal of 
bilateral pterygium is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence with regard to the veteran's 
claim for service connection for hypertension has been 
submitted since the RO's September 1993 decision, thus, the 
claim for service connection for hypertension is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1999).

3.  The claim of service connection for hypertension is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  New and material evidence with regard to the veteran's 
claim for service connection for status post removal of 
bilateral pterygium (eye surgery) has not been submitted 
since the RO's September 1993 decision, thus, the claim for 
service connection for status post removal of bilateral 
pterygium is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from August 1967 to August 
1969.  Following his discharge from service, the veteran 
filed a claim for service connection for hypertension and for 
status post removal of bilateral pterygium.  At that time, 
the evidence of record consisted of service medical records 
and private treatment records dated from 1988 to 1993.  

The service medical records showed pre-existing pterygium on 
the veteran's entrance physical examination.  A September 
1968 clinical record indicated that the veteran had bilateral 
operations to remove pterygia two months prior.  In July 
1969, an isolated blood pressure reading was recorded as 
150/110.  Subsequent follow up readings in July and August 
1969 were recorded as 144/100, 140/88, 134/80, 136/86, 
140/100, and 146/86.  The veteran's physical examination at 
discharge noted that workups with urinalysis, x-rays, and lab 
studies for high blood pressure were negative.  There was no 
indication of an eye disability.

The private treatment records from 1988 to 1993 showed a 
diagnosis of hypertension, and several blood pressure 
readings ranging from normal to high.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Additionally, the pertinent laws and regulations 
provide that hypertension will be presumed to have been 
incurred in service if it had become manifest to a degree of 
ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In a September 1993 decision, the RO denied entitlement to 
service connection for hypertension and for eye surgery to 
remove bilateral pterygium.  The RO denied service connection 
for hypertension based on a finding that there was no 
evidence showing hypertension was incurred in or aggravated 
by service, nor was there evidence to show that hypertension 
was diagnosed to a compensable degree within 1 year following 
discharge from service.  The RO denied service connection for 
eye surgery to remove bilateral pterygium because the 
pterygia was found to exist prior to his entry in service, 
and surgery to remove them is not considered aggravation of a 
pre-existing condition.  The veteran was provided notice of 
his procedural and appellate rights; however he did not 
perfect his appeal.  The RO's September 1993 decision denying 
service connection for hypertension and eye surgery to remove 
bilateral pterygium is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 3.104 (1999).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), an RO decision refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is another "disallowance" of a claim (the claim 
to reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which 
was not previously physically of record.  To be "new," 
additional evidence must be more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In order for 
evidence to be "material," in Colvin the Court stated that 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's September 1993 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a) (1999).  The Colvin test, as 
noted above, requires that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  Whereas 38 C.F.R. § 3.156(a) requires that, 
to reopen a claim, evidence submitted must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  In Colvin, the United 
States Court of Appeals for the Federal Circuit stated that 
the Court "impermissibly replaced the agency's judgment with 
its own" and "imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans' benefits."  Colvin 
was therefore specifically overruled by the U.S. Court of 
Appeals for the Federal Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1999) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.  

Hypertension

In this case, the evidence regarding hypertension added to 
the record since the RO's September 1993 decision consists of 
additional private treatment records showing a diagnosis of 
hypertension, and various blood pressure readings ranging 
from normal to high.  In addition, the veteran submitted a 
statement from one of his private treating physicians who 
indicated that, "It is possible or likely that [the 
veteran's] hypertension is linked to his military service."  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in September 1993.  
Specifically, the veteran has provided a medical opinion 
suggesting that the veteran's diagnosed hypertension is 
possibly related to his active military service.  Thus, this 
evidence is relevant and probative to the issue at hand and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); and third, if 
the claim is well-grounded, the Secretary may evaluate the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  

As noted above, the service medical records showed that the 
veteran had isolated high blood pressure readings.  The 
veteran's post-service medical records consist of private 
treatment records which contain a diagnosis of hypertension 
and various blood pressure readings ranging from normal to 
high.  Finally, the record contains a medical nexus opinion 
from one of the veteran's private physicians which indicates 
that the veteran's currently diagnosed hypertension is 
possibly related to his active military service.

In light of the aforementioned evidence, the Board finds that 
the veteran's claim is well-grounded in that it is plausible 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  




Status post removal of bilateral pterygium

The Board finds that the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for status post removal of bilateral pterygium.  In fact, the 
veteran has not submitted any evidence showing post-service 
treatment for any eye disability, or showing a current 
diagnosis of an eye disability  As there is no relevant 
evidence probative to the issue at hand, there is thus no 
evidence so significant that it must be considered in order 
to fairly decide the merits of the claim, the prior final 
decision is not reopened.  38 C.F.R. § 3.156 (1999).

As noted above, in Elkins v. West, 12 Vet. App. 209 (1999), 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps:  the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In this case, the Board has determined that the under the 
first step, the veteran's claim may not be reopened.  As 
such, the second two steps are not reached.  Also, the Board 
notes that the RO's failure to consider this claim under 
Hodge is not prejudicial to the veteran since as he has not 
submitted any evidence pertaining to his eye disorder and, 
therefore, under any standard there is no new and material 
evidence to reopen the claim.


ORDER

The claim for service connection for hypertension is reopened 
and entitlement to service connection for hypertension is 
well-grounded.  To this extent only, the appeal is granted.  

The appeal to reopen a claim for service connection for 
status post removal of bilateral pterygium is denied.



REMAND

As noted, under Elkins, the third step requires a 
determination of whether or not service connection is 
warranted on the merits.  In addition since the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to consider the claim on the merits.  

Thus, upon remand, the RO must apply the third step of 
Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records of the veteran's 
treatment for hypertension, not already 
of record.  

2.  The veteran should be afforded a VA 
examination to determine the veteran's 
current diagnosis and whether a nexus 
exists between the various high blood 
pressure readings in service and the 
current diagnosis of hypertension.  The 
examining physician should review the 
veteran's service medical records and the 
veteran's post service medical records, 
and provide an opinion as to whether it 
is as least as likely as not that the 
veteran's hypertension was incurred in 
service, and/or whether it was aggravated 
thereby.

3.  The RO should again review the 
veteran's claim.  This should include 
consideration of Elkins to determine if 
service connection is warranted based on 
the merits of the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 



